Citation Nr: 0928415	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-31 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel






INTRODUCTION

The Veteran had active duty from May 1951 to December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied the above claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus was not documented in service or until 54 years 
after service discharge, and the preponderance of the 
evidence is against a finding that tinnitus is otherwise 
related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In light 
of the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to him under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The Veteran contends that he has had tinnitus ever since 
service.  He asserts that his tinnitus is related to noise 
exposure in service. 

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service treatment records are negative for any complaints or 
findings of hearing loss.  The first and only documented 
evidence of hearing loss in the claims folder is the January 
2006 VA examination report which was completed with review of 
the claims file.  The examiner noted the presence of tinnitus 
and the Veteran's assertion that he has had tinnitus since 
the 1950's after spending time near diesel engines.  The 
examiner opined that it was less likely than not that 
tinnitus was caused by military noise exposure.  In support 
of his opinion, the examiner cited to the fact that despite 
stating that tinnitus started in the 1950's, the Veteran was 
unable to specify when it actually began and if any one 
particular event brought it on, and failed to mention it upon 
separation from service.  

Based on the evidence, the Board finds that service 
connection for tinnitus is denied.  While the Veteran 
currently has a diagnosis of tinnitus, there is no competent 
medical evidence that tinnitus is related to service.  
Service treatment records are silent for any complaints or 
findings of tinnitus. The first and only medical evidence of 
tinnitus is the VA examination report, which was rendered 54 
years after service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran has claimed that his tinnitus began in service 
and persisted since then.  However, he filed a claim for 
service connection for pilonidal cyst in March 1953.  The 
Veteran was aware of the compensation program in 1953, but he 
did not file a claim for tinnitus until over 50 years after 
service discharge.  There is no other medical evidence of 
tinnitus in the claims file other than the VA examination 
report.  

Furthermore, there is no opinion which provides a nexus 
between tinnitus and service.  In fact, the only pertinent 
medical evidence of record is the VA examination report in 
which the examiner specifically found that tinnitus was less 
likely related to service.  The Board finds this report to be 
probative as it was definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  Therefore, the criteria for service 
connection for tinnitus have not been met.  

In view of the absence of any evidence of tinnitus in 
service, and the lengthy period following service without 
treatment, there is no evidence of continuity of 
symptomatology, and this weighs against the Veteran's claim.  
The Board recognizes the Veteran's contentions that he has 
had continuous tinnitus since active service.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of tinnitus, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence 
of tinnitus) and post-service treatment records (showing no 
complaints, symptoms, findings or diagnoses associated with 
tinnitus until January 2006, and no competent medical 
evidence linking the reported tinnitus to the Veteran's 
service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disability.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has 
current tinnitus that is related to noise exposure 
experienced during active service are not competent.  There 
is no indication that the possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Absent competent and 
probative evidence the Veteran has tinnitus related to his 
period of service, service connection for such disease is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


